Order entered July 9, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00696-CV

                              PAULA WICKLIFFE, Appellant

                                              V.

                              CHARLES TOOLEY, Appellee

                          On Appeal from the Probate Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. PR-14-04150-1

                                          ORDER
       We GRANT the July 7, 2015 motion of Jacqueline Galindo, Official Court Reporter for

the Probate Court No. 1, for an extension of time to file the reporter’s record. The reporter’s

record shall be filed by JULY 13, 2015.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE